349 F.2d 361
UNITED STATES of America, Appellee,v.James Arnold ISAACS, Appellant.
No. 9689.
United States Court of Appeals Fourth Circuit.
Argued June 1, 1965.Decided July 2, 1965.

M. Clifton McClure (Court-assigned counsel), Charlottesville, Va., for appellant.
Thomas B. Mason, U.S. Atty., for appellee.
Before SOBELOFF and BRYAN, Circuit Judges, and BARKSDALE, District judge.
PER CURIAM.


1
After his indictment for interstate transportation of a stolen motor vehicle, 18 U.S.C.A. 2312 (1950), James Arnold Isaacs' court-appointed counsel moved that the defendant be committed to Saint Elizabeth Hospital in Washington, D.C., for a determination of his mental capacity to stand trial.  The motion was granted and a sixty-day study made.  The hospital authorities reported that Issacs was competent to stand trial.  Thereafter he entered a plea of guilty and was sentenced to five years' imprisonment, the maximum sentence authorized by the statute.  One week later the defendant applied to the court for leave to withdraw his plea of guilty and to enter one of not guilty.  This is an appeal from the denial of his motion.


2
Rule 32(d) of Federal Rules of Criminal Procedure provides that a judgment of conviction may be set aside and the defendant permitted to withdraw his guilty plea 'to correct manifest injustice.'  The only suggestion made by the defendant here is that he pleaded guilty in the expectation that he would be returned to the Saint Elizabeth Hospital for psychiatric treatment and not sent to the Lewisburg Penitentiary, where he is presently confined.


3
The District Court's denial of Isaacs' motion was proper, as no 'manifest injustice' was shown.  The place of imprisonment is determined not by the court, but by the Attorney General of the United States, 18 U.S.C.A. 4082 (1950), and if the defendant is in need of mental treatment the Attorney General is authorized to provide such treatment, either at Lewisburg, or elsewhere.  18 U.S.C.A. 4005 (1950).


4
The plea having been understandingly made, it must stand since no valid reason for setting it aside has been shown.

The order of the District Court is

5
Affirmed.